Citation Nr: 1639019	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1982 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was transferred to Indianapolis, Indiana which has jurisdiction. 

On his September 2011 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing in connection with the present appeal, which was initially scheduled in July 2015.  At the Veteran's request, the hearing was rescheduled in August 2016.  The Veteran failed to report for the rescheduled hearing and no request for postponement was received nor has a showing of good cause for failing to appear been demonstrated.  38 C.F.R. §§ 20.703 , 20.704 (2015). Thus, the Veteran's Board hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2015 to determine the severity of his left ankle disability.  Pursuant to 38 C.F.R. § 19.31 (2015), a Supplemental Statement of the Case (SSOC) must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  In this case, the RO did not readjudicate the claim and did not issue the Veteran a SSOC that considered the November 2015 VA examinations.  As such, a remand is warranted.

Additionally, the October 2014 SSOC refers to an April 2012 VA examination; however, this examination is not associated with the record.  Upon remand, the April 2012 VA examination should be added to the Veteran's record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the April 2012 VA examination that is referenced in the October 2014 SSOC.

2.  Issue a SSOC as to the issue of entitlement to an initial rating in excess of 10 percent for a left ankle disability that includes consideration of the November 2015 VA examination and any other evidence that has been received since the March 2015 SSOC.

3.  If the benefit sought on appeal is not granted and after the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




